            Case 2:15-cv-00921-DS Document 159 Filed 08/19/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


RHOADS INDUSTRIES, INC., et al    :               CIVIL ACTION
                                  :
     v.                           :               NO. 15-921
                                  :
SHORELINE FOUNDATION, INC., et al :


RHOADS INDUSTRIES, INC., et al             :      CIVIL ACTION
                                           :
       v.                                  :      NO. 17-266
                                           :
TRITON MARINE CONTRUCTION                  :
CORP.                                      :



                                          ORDER

       AND NOW, this 19th day of August, 2021, following upon our review of Defendants’

Triton Marine Construction Corporation (“Triton”), TranSystems Corporation (TranSystems”),

and Shoreline Foundation, Inc. (“Shoreline”) “Joint Motion for Reconsideration of the Court’s

Order of July 2, 2021 Granting Plaintiffs’ Daubert Motion to Preclude Defendants’ Expert DM

Consulting/John Vitzthum,” (Civ. No. 17-266, Doc. 181) and Plaintiffs’ Rhoads Industries, Inc.

and Rhoads Marine Industries, Inc. (collectively “Rhoads”) Response in Opposition (Doc. 183),

for the reasons set out in the accompanying Memorandum Opinion, it is hereby ORDERED that

Defendants’ request for reconsideration is DENIED.

                                           BY THE COURT:



                                           /s/ David R. Strawbridge, USMJ
                                           DAVID R. STRAWBRIDGE
                                           UNITED STATES MAGISTRATE JUDGE
